 



Exhibit 10.2

AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT

     This AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (“Amendment”) is
executed to be effective this 6th day of August 2004, by and between Memory
Pharmaceuticals Corporation (“Memory”), and F. Hoffmann-La Roche Ltd. and
Hoffmann-La Roche Inc. (collectively, “Roche”).

     WHEREAS, Memory and Roche have previously entered into a Collaboration and
License Agreement (including its schedules and appendices) dated as of the 29th
day of July 2002, by and between Memory and Roche, as amended (the “Agreement”),
which sets forth the Parties’ rights, duties and obligations under the
Agreement; and

     WHEREAS, the Parties wish to extend the term of the Research Collaboration
and to make other amendments to the Agreement; and

     NOW, THEREFORE, in consideration for the foregoing promises and for good
and valuable consideration, the receipt and sufficiency which is hereby
acknowledged, the Parties hereby agree as follows:



1.   Section 7.1(c) shall be added to the Agreement as follows:       The
extended term of the Research Collaboration shall be for a period of two
(2) years from September 9, 2004, through September 8, 2006 (“Extended Term”),
unless this Agreement is terminated sooner in accordance with Article 16. The
total time period during which the Research Collaboration is ongoing, including
the Extended Term, shall be referred to as the “Research Term.” The Research
Collaboration may be further extended for an additional one-year period by
mutual written agreement prior to expiration of the Extended Term. During the
Extended Term, Memory shall allocate an average of twelve (12) FTEs on an annual
basis toward work in furtherance of the Research Collaboration. Subject to JLT
oversight and reallocation of resources based on the needs of the research
program, it is anticipated that Memory shall allocate: three (3) FTEs for
Chemistry; six (6) FTEs for Behavior/Electrophysiology; one to two (1-2) FTEs
for Molecular/In Vitro/MoA; and one to two (1-2) FTEs for PDD/Bioanalytics.
During the first year of the Extended Term, Roche shall allocate an average of
twelve (12) FTEs on an annual basis toward work in furtherance of the Research
Collaboration. After the first year of the Extended Term, Roche may reduce its
FTEs but by no more than fifty percent (50%) of its first-year commitment.   2.
  Section 7.1(d) shall be added to the Agreement as follows:

 



--------------------------------------------------------------------------------



 



    The Parties agree to conduct the Research Collaboration in accordance with
the Revised Research Workplan, attached hereto as Appendix A. The Revised
Research Workplan shall replace the Research Workplan, attached as Schedule B of
the original Agreement. The Revised Research Workplan shall be updated quarterly
and approved by the JLT; and the approved Research Workplan attached to the JLT
minutes.   3.   Section 7.1(e) shall be added to the Agreement as follows:      
The goals of the Research Collaboration during the Extended Term shall include:
(i) continued pre-clinical support of the compounds previously identified for
further development during the Original Term, including additional
characterization of these compounds in pre-clinical models and mechanism of
action studies; (ii) identification and optimization of additional candidates
for the symptomatic treatment of Alzheimer’s Disease; (iii) identification and
optimization of candidates for the treatment of anxiety and depression;
(iv) evaluation of potential PDE4 inhibitors across a range of CNS and non-CNS
indications, including schizophrenia, bipolar disorder, COPD, rheumatoid
arthritis and multiple sclerosis; and (v) continued optimization of current
chemistry templates, including work to support patent positions. More
specifically, these goals shall include the development of the following by the
end of the Extended Term: (i) at least two (2) potential clinical candidates for
anxiety and/or depression; (ii) additional potential clinical candidates for
Alzheimer’s disease, if the JLT determines that additional candidates are
required; (iii) a pre-clinical data package sufficient to allow evaluation of
PDE4 inhibitors for utility in Other Indications; and (iv) a pre-clinical data
package sufficient to provide a mechanistic understanding of the role of PDE4
inhibitors in cognition and mood.   4.   Section 7.8 shall be added to the
Agreement as follows:       Research Support During the Extended Term. For the
Extended Term, Roche shall pay to Memory a total of seven million dollars (US
$7,000,000), which shall be due in eight (8) equal quarterly installments of
eight hundred and seventy-five thousand dollars (US $875,000), commencing as of
September 9, 2004. The first installment shall be payable within thirty
(30) days after the later of (i) September 9, 2004, and (ii) receipt by Roche of
an invoice for such sums. Each subsequent installment shall be payable within
thirty (30) days after the later of (i) the quarterly anniversary of the
Effective Date and (ii) receipt by Roche of an invoice for such sums. For
avoidance of doubt, if the Research Collaboration is terminated pursuant to
section 16.3, then Roche shall only be liable for research support funding
prorated through the date of termination. Roche’s payment obligations for any
amounts accrued and payable under this section 7.8 shall survive any such
termination. For example, if Roche terminates this Agreement or the Research
Collaboration pursuant to the last sentence of section 16.3, by providing notice
of termination on October 9, 2005, with an effective date of termination of
April 9, 2006, then Memory would be entitled to receive total

- 2 -



--------------------------------------------------------------------------------



 



    research funding in the amount of $5,541,666.67, and Roche would remit a
final payment equal to $5,541,666.67 less any amounts previously paid to Memory.
  5.   Section 8.3 shall be added as follows:       If Roche should decline to
pursue clinical development of a Product after development of an IND filing
package, the Parties shall negotiate in good faith for a period of ninety
(90) days to reach an agreement allowing Memory to pursue clinical development,
at its own cost, of such Product and granting Roche an option for a license to
such Product exercisable at some later date for a specific period of time and on
financial terms acceptable to both Parties. The ninety-day period will begin to
run from the date on which Memory receives written notification from Roche of
its decision not to pursue clinical development of the Product.   6.  
Section 16.3 shall be amended to add a new sentence at the end thereof as
follows:       Notwithstanding the above, Roche shall not have any unilateral
right to terminate this Agreement in its entirety or to terminate the Research
Collaboration prior to September 9, 2005. Thereafter, Roche shall have the
unilateral right to terminate this Agreement in its entirety or to terminate the
Research Collaboration upon giving Memory at least six (6) months’ prior written
notice thereof. For the avoidance of doubt, this Amendment shall not affect
Roche’s termination rights under section 16.2 or the first paragraph of this
section 16.3.   7.   Entire Agreement. This Amendment (including the attached
Appendix), along with the Agreement previously executed by the Parties, shall
constitute the entire agreement between the Parties with respect to the subject
matter of the Agreement. All other terms of the Agreement shall remain in full
force and effect. To the extent that there are any inconsistencies between the
terms of the Agreement and the terms of this Amendment, the terms of this
Amendment shall prevail in effect.

REST OF PAGE INTENTIONALLY LEFT BLANK

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment to be
effective as of the day and year first above written.

                              MEMORY PHARMACEUTICALS   HOFFMANN-LA ROCHE INC.
CORPORATION                
 
                            By:   /s/ Axel Unterbeck   By: /s/ Dennis Burns    
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            Name:   A. Unterbeck   Dennis Burns           Title   President and
CSO   Vice President                     Global Head of Business Development    
 
                                            F. HOFFMANN-LA ROCHE LTD    
 
                                            By: /s/ Patrick Doyle              
       

--------------------------------------------------------------------------------

                      Name:   Dr. Patrick Doyle                     Title:  
Vice President                         Global Head External Research &          
              Technologies    
 
                                            By: /s/ Stefan Arnold              
       

--------------------------------------------------------------------------------

     

                  Name:   Stefan Arnold    

                  Title:   Authorized Signatory    

- 4 -